      Case 4:19-cv-02402 Document 100 Filed on 03/24/21 in TXSD Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 U.S. BANK NATIONAL ASSOCIATION,                   §
 ET AL.,                                           §
                                                   §
      Plaintiffs,                                  §
                                                   §
 v.                                                §    CIVIL ACTION H-19-2402
                                                   §
 JOSEF M. LAMELL AKA J.M. ARPAD                    §
 LAMELL,                                           §
                                                   §
       Defendant.                                  §

                                          FINAL JUDGMENT

        Pursuant to the order adopting Magistrate Judge Christina Bryan’s Amended Memorandum

and Recommendation on March 24, 2021, U.S. Bank National Association’s (“USBNA”) and

PHH Mortgage Corporation’s (“PHH”) motion for summary judgment (Dkt. 32) is GRANTED IN

PART and DENIED IN PART. The court GRANTS USBNA’s and PHH’s motion for summary

judgment with respect to their claims for declaratory judgment that (1) res judicata bars Lamell’s

statute of limitations defense; (2) they are entitled to pay taxes on the Property; (3) they are entitled

to pursue non-judicial foreclosure; and (4) they are entitled to equitable and contractual

subrogation based on the use of the Note proceeds to pay all prior amounts owed on the Property.

The court DENIES the motion for summary judgment as to USBNA’s and PHH’s request for

declaratory judgment that the pre-2019 notices of acceleration were abandoned. Since the court

has ruled on all pending claims, final judgment is GRANTED in favor of plaintiffs.

        Signed at Houston, Texas on March 24, 2021.


                                                _________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
